DETAILED ACTION
This action is made in response to the amendments/remarks filed on December 1, 2021. This action is made final. 
Claims 1, 9, and 21-36 are pending. Claims 1-8 and 10-20 have been cancelled. Claims 21-36 are newly added. Claims 1 and 9 have been amended. Claims 1 and 9 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.

Examiner Note
	Applicant is advised that should claims 22 and 30 be found allowable, claims 23 and 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1, 9, and 21-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to independent claims 1 and 9, the claims recite “wherein the selection is based on an analysis of the configuration data to determine a location for a graphical user interface displaying a rendering of the content”. However, it is unclear as to how a selection of a screen is based on an analysis of the configuration data to determine a location…for rendering content. In the event the claim is meant to be interpreted as an analysis of the configuration data is performed first to determine a location for a graphical user interface displaying a rendering of content and the selection of the second display screen is then based upon the result of the analysis, it is noted such an interpretation would result in an additional 112a rejection. While the specification teaches configuration data can be used to determine the location of rendering content, the specification fails to teach such determination is then used to make a screen selection. For the purposes of compact prosecution, the claim will be interpreted in a manner as best understood by the examiner to mean “further analyzing the configuration data to determine a location for a graphical user interface displaying a rendering of the content”. Appropriate correction is required.



	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorzynski (USPPN: 2011/0193935; hereinafter Gorzynski) in further view of Felkai et al. (USPPN: 2013/0342637; hereinafter Felkai).
As to claim 1, Gorzynski teaches A computer-implemented method for guiding an eye gaze direction of a user toward a camera generating video data for transmission to remote devices, the computer- implemented method for execution on the computing device in communication with a first display screen associated with a first camera and second display screen associated with a second camera, the computer-implemented method (e.g., see Abstract, Fig. 1, [0013], [0016] teaching a method to increase good eye contact of video data and further teaches a plurality of devices each having an associated camera) comprising: 
receiving configuration data indicating a position of the first camera associated with a first display screen and a position of the second camera is associated with the second display screen (e.g., see Figs. 3, 6, [0019], [0022], [0023] teaching receiving configuration data indicating the position of a camera relative to its associated display, wherein Fig. 1 and [0016] teach a plurality of devices with cameras); 
wherein the selection is based on an analysis of the configuration data to determine a location for a graphical user interface displaying a rendering of content, wherein the location of the graphical user interface is based on the position of the [second] camera relative to the [second] display screen (See 112 rejection above. e.g., see Fig. 4, [0027] using the configuration data to determine a location of window (i.e., graphical user interface content) wherein the location of the content is based on the position of the camera relative to the display screen); and 
causing a display of the graphical user interface on the [second] display screen at the determined location causing the graphical user interface to be displayed in proximity to the [second] camera for allowing the user to view the content while guiding the eye gaze direction of the user toward the [second] camera (e.g., see Figs. 2, 4, [0013], [0027] wherein the content is displayed at a location proximate to the camera).  
While Gorzynski teaches displaying a GUI element in proximity to a camera location and further teaches the method can be applied to a plurality of different devices having camera (e.g., see Fig. 1, [0016]), Gorzynski fails to teach selecting the second display screen in response to determining that the first camera or the second camera is generating video data indicating that the user is positioned in proximity to the second display screen, wherein the selection of the second display screen is further based on the configuration data indicating that the position of the second camera is associated with the second display screen.
selecting the second display screen in response to determining that the first camera or the second camera is generating video data indicating that the user is positioned in proximity to the second display screen, wherein the selection of the second display screen is further based on the configuration data indicating that the position of the second camera is associated with the second display screen (e.g., see Abstract, Figs. 2-4, [0010], [0016], [0020], [0029], [0030] teaching selecting a second display in response to detecting the user is proximate to the second display from motion tracking data received by the associated camera and further based on camera characteristics. See rejection above citing Gorzynski for teaching configuration data indicating that the position of the second camera is associated with the second display screen). Accordingly, it would have been obvious to modify Gorzynski in view of Felkai to permit users to seamlessly transition between video conferencing devices accessible by a user (e.g., see [0002], [0010] of Felkai).

As to claim 21, the rejection of claim 1 is incorporated. Felkai further teaches moving the graphical user interface from the first display to the second display screen in response to detecting that the video data indicates that the user has moved from the first display screen to the second display screen (e.g., see [0016], [0020], [0029], [0030] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the user is in proximity to one display device over another, wherein the video content is subsequently transferred to the second display device).

As to claim 22, the rejection of claim 1 is incorporated. Felkai further teaches moving the graphical user interface from the first display to the second display screen in response to detecting that the video data indicates that the user is in front of the second display screen (e.g., see [0016], [0020], [0029], [0030], [0042] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the user is in front of a second display device, wherein the video content is subsequently transferred to the second display device).

As to claim 23, the rejection of claim 1 is incorporated. Felkai further teaches moving the graphical user interface from the first display to the second display screen in response to detecting that the video data indicates that the user is in front of the second display screen (See claim objection above as being a duplicate of claim 22. e.g., see [0016], [0020], [0029], [0030], [0042] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the user is in front of a second display device, wherein the video content is subsequently transferred to the second display device).

As to claim 24, the rejection of claim 1 is incorporated. Gorzynski-Felkai further teaches wherein the graphical user interface is displayed on the second display screen near the second camera in response to detecting movement of the user depicted video data (e.g., see [0016], [0020], [0029], [0030], [0041], [0042] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the performs a gesture. See rejection above wherein Gorzynski teaches moving the GUI near the camera).

As to claim 25, the rejection of claim 1 is incorporated. Gorzynski-Felkai further teaches wherein the graphical user interface is displayed on the second display screen near the second camera in response to detecting that the user depicted video data has performed a predetermined gesture (e.g., see [0016], [0020], [0029], [0030], [0041], [0042] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the performs a gesture. See rejection above wherein Gorzynski teaches moving the GUI near the camera).

As to claim 26, the rejection of claim 1 is incorporated. Gorzynski-Felkai further teaches wherein the graphical user interface is displayed on the second display screen near the second camera in response to detecting a volume of speech of the user depicted video data (e.g., see [0016], [0026], [0033], [0052] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates a change in environment, including a noise level. See rejection above wherein Gorzynski teaches moving the GUI near the camera).

As to claim 27, the rejection of claim 1 is incorporated. Gorzynski-Felkai further teach wherein the graphical user interface is displayed on the second display in response to determining that the second display screen is closer to the camera than the first display screen and that a communication application is broadcasting a video stream from the camera (e.g., see [0016], [0020], [0029], [0030] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the user is in proximity to one display device over another, wherein the video content is subsequently transferred to the second display device. See [0027] of Gorzynski teaching displaying a GUI in response to the communication application broadcasting video stream from the camera).

As to claim 28, the rejection of claim 1 is incorporated. Gorzynski-Felkai further teach wherein the graphical user interface is displayed on the second display in response to determining that the second display screen is closer to the camera than the first display screen and that a communication application is not broadcasting a video stream from the camera (e.g., see [0016], [0020], [0029], [0030] of Felkai wherein the motion tracking module working in concert with operating the camera (i.e., video data) indicates the user is in proximity to two devices, wherein the video content is subsequently not transferred to the second display device. See [0027] of Gorzynski teaching displaying a GUI in response to the communication application broadcasting video stream from the camera, wherein it would have at least been obvious if not necessary, the GUI of Gorzynski would not be displayed in the event a video stream is not available).

As to claims 9 and 29-36, the claims are directed to the computing device implementing the method of claims 1 and 21-28 and are similarly rejected.

Relevant Art not Cited
	As a courtesy, the following references have been found to be relevant to applicant’s disclosure.  Applicant is encouraged to review the references prior to filing their amendments/arguments.
Bear et al. (USPPN: 2004/0223061): teaching a computer system and method for reducing parallax
Culter (USPPN: 2012/0140023): teaching a system and method for reducing eye gaze error

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stella Higgs/Primary Examiner, Art Unit 2179